NUMBER 13-19-00387-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


  IN RE BRANSCOMB P.C., SHANNON WILDE, JAMES ROBICHAUX,
     MICHAEL W. STUKENBERG, JAMES CLANCY, OMAR LEAL,
          KEITH SIECZKOWSKI, JEFFREY S. DICKERSON,
             RHONDA JOLLEY, AND GRADY JOLLEY


                      On Petition for Writ of Mandamus.



                                    ORDER
             Before Justices Benavides, Hinojosa and Perkes
                            Per Curiam Order

      Relators Branscomb P.C., Shannon Wilde, James Robichaux, Michael W.

Stukenberg, James Clancy, Omar Leal, Keith Sieczkowski, Jeffrey S. Dickerson, Rhonda

Jolley, and Grady Jolley filed a petition for writ of mandamus and emergency motion for

temporary relief and stay in the above cause on August 12, 2019. Through this original

proceeding, relators seek to compel the trial court to vacate its July 30, 2019 discovery
order. By their emergency motion for temporary relief and stay, relators seek to stay all

trial court proceedings pending resolution of this original proceeding.

       The Court, having examined and fully considered the emergency motion for

temporary relief and stay, is of the opinion that the motion should be granted. The motion

is GRANTED and the trial court proceedings are ordered STAYED pending further order

of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”). The Court requests that the real party in interest, Kenton McDonald, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Delivered and filed the
13th day of August, 2019.




                                              2